PER CURIAM.
On the authority of State v. Padron, 519 So.2d 1144 (Fla. 3d DCA 1988), a companion case where the charges against a code-fendant were reinstated, we reverse the order dismissing an information charging the defendant with trafficking and conspiracy to traffic in cocaine. Failure of the state to disclose the identity of a confidential informant does not automatically entitle a defendant to dismissal of the charges. There must be a determination as to the necessity for disclosure, government misconduct, and prejudice to the accused. See State v. Acosta, 439 So.2d 1024 (Fla. 3d DCA 1983).
Reversed and remanded.